Citation Nr: 0631294	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-40 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
postoperative residuals of a left cystic ovary.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 24, 1998 to 
September 22, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that no new and 
material evidence had been presented to reopen the veteran's 
service connection claim for postoperative residuals of a 
left cystic ovary.  

In March 2005, the appellant testified at a hearing before a 
Decision Review Officer (RO hearing), and in August 2005, the 
appellant testified at a videoconference hearing before the 
undersigned Veterans Law Judge (Videoconference hearing); 
copies of these transcripts are associated with the record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The veteran filed a claim to reopen her previously denied 
claim for service connection for postoperative residuals of a 
left cystic ovary.  To reopen a claim, new and material 
evidence must be provided.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Since the veteran is seeking to reopen a 
previously denied claim for service connection for post 
operative residuals of a left cystic ovary, VA must not only 
advise her of what constitutes new and material evidence 
under the provisions of 38 C.F.R. § 3.156(a), but must also 
inform the veteran of the bases upon which her prior claim 
was denied under the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The Board previously denied the veteran's claim because 
competent medical evidence failed to show that the 
preexisting left cystic ovary underwent an adverse 
pathological change in service.  Therefore, her service 
connection claim for postoperative residuals of a left cystic 
ovary is governed by the holding in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  In that case, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  

VA must provide notice explaining why the previous claim to 
reopen was denied, and informing the veteran about what 
information and evidence would be considered new and material 
in order to reopen a claim to establish service connection 
for a preexisting condition or due to aggravation of a 
preexisting disorder.  

Moreover, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating and an effective date, 
if service connection is granted on appeal. 

The Board notes that the duty to assist includes obtaining 
medical records and VA treatment records when considering 
whether to reopen a previously denied claim.  38 C.F.R. 
§ 3.159(c) (1), (2), and (3).  In her March 2005 RO hearing 
and her May 2005 Videoconference hearing, the veteran 
testified that she had a hysterectomy and follow-up surgery 
in 1996 and 1997.  In addition, she testified that she is 
currently being treated on a regular basis by a gynecologist.  
On remand, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the appellant a corrective notice, that: 
(1) explains the information or evidence 
needed to reopen her previously denied 
claim for service connection for 
postoperative residuals of a left cystic 
ovary; VA must not only advise her of 
what constitutes new and material 
evidence needed to reopen a service 
connection claim for a preexisting 
condition or due to aggravation of a 
preexisting disorder beyond its natural 
progression, but must also inform the 
veteran of the bases upon which her prior 
claim was denied under the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006),  
and (2) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her for her 
gynecological disorders.  The VA should 
attempt to obtain records from each 
health care provider she identifies and 
indicates may still have records 
available, if not already in the claims 
file.  In particular, VA should attempt 
to obtain the veteran's medical records 
regarding her surgeries in 1996 and 1997.  
If records are unavailable, please have 
the provider so indicate.  

3.  Following completion of the above and 
any other development deemed necessary, 
VA should determination whether new and 
material evidence has been received to 
reopen the appellant's previously denied 
claim for entitlement to service 
connection for postoperative residuals of 
a left cystic ovary, to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


